Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Media General, Inc. (the “Company”) on Form 10-Q for the quarterly period ended September 23, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Marshall N. Morton, Chief Executive Officer, and James F. Woodward, Chief Financial Officer, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Marshall N. Morton Marshall N. Morton President and Chief Executive Officer November 2, 2012 /s/ James F. Woodward James F. Woodward Vice President - Finance and Chief Financial Officer November 2, 2012
